Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 November 2019 is being considered by the examiner. Examiner notes that only machine translations of the foreign references have been considered as no English translation has been provided.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “executing, by a processor of an electronic device enabling a blockchain instance, determination software for detecting a decision associated with an individual ... receiving ... a selection for a specified user type associated with said individual; ... activating ... specified software loaded within active devices of said devices; registering ... an active device ... with a valid hardware node within said blockchain instance; associating, by said processor, said valid hardware node with a group of digital tokens and an associated group of blockchain addresses; transmitting, by said processor to said valid node via said associated group of blockchain addresses, modified digital tokens of said group of digital tokens, wherein said modified digital tokens comprise embedded digital data associated with said decision; assigning, by said processor, a weighting value to a modified digital token of said modified digital tokens; 
In particular, a search of the prior art identified the following most pertinent references, which yet fail to teach or suggest at least the above-identified combination of features for the following reasons:
Bathen et al., U.S. 2018/0176229 A1, teaches systems and methods for utilizing blockchain ledgers to distribute and maintain detailed records regarding software updates in a distributed system, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results;
Byun, Ki-Man, W.O. 2020/130717 A1, teaches systems and methods for utilizing blockchain and smart contract technology to facilitate secret voting, by providing users with digital wallets, and facilitating the user voting or providing input based on the answers to a plurality of questions, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising 
Chapman et al., U.S. 2018/0227116 A1, teaches systems and methods for utilizing a blockchain for generating, uploading and executing code blocks in a distributed system, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results;
Demarinis et al., U.S. 2017/0330174 A1, teaches systems and methods for utilizing blockchain technology for providing certain types of shareholders with certain quantities of voting tokens for each of a set of specified agenda items for which input is permitted based on a shareholder type, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results;
Heavey et al., U.S. 2019/0139032 A1, teaches systems and methods for utilizing blockchain technology to provide users with wallets comprising a balance of tokens via which input may be provided to support a particular project, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results;
Kita et al., W.O. 2020/061093 A1, teaches systems and methods for utilizing blockchain technology and smart contracts to control the distribution of weighted votes to a plurality of users based on a security token share in order to enable secure voting, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results;
Kumar et al., W.O. 2019/108436 A1, teaches systems and methods for maintaining a blockchain for storing device history information, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active 
Leibe et al., "Incentivized Delivery Network of IoT Software Updates Based on Trustless Proof-of-Distribution," 2018 IEEE European Symposium on Security and Privacy Workshops (EuroS&PW), 2018, teaches the use of blockchain technology to both incentivize and securitize the distribution of software updates in an IoT system, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results;
Lohe et al., U.S. 2017/0046689 A1, teaches systems and methods for utilizing blockchain technology to identify and permit certain users to vote based on an allocation of tokens and providing voter and smart contract information for storage on the blockchain, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital 
Padmanabhan, Prithvi Krishnan, U.S. 2020/0250176 A1, teaches systems and methods for providing an improved distributed ledger technology comprising participating nodes being assigned addresses and utilizing one or more tokens for metadata management, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results;
Ramasamy et al., U.S. 2019/0215149 A1, teaches systems and methods for providing smart contract and blockchain technology including the distribution and registration of wallets and tokens to users on specific devices, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results;
Reddy et al., U.S. 2019/03059559 A1, teaches systems and methods for utilizing blockchain technology to announce and attest software updates, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results;
Shapira et al., U.S. 2020/0074778 A1, teaches systems and methods for providing distributed users with blockchain wallets containing an amount of tokens via which users can submit votes for particularly candidate choices, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results;
Snow, Paul, U.S. 2020/0044857 A1, teaches systems and methods providing for the use of blockchain and smart contracts to facilitate user approval for items such as bug fixes, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a 
Torrenegra et al., U.S. 2019/0325532 A1, teaches systems and methods by which blockchain and smart contract technology can be used to maintain recommendation and feedback information for a plurality of users in a social network, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network software the modified digital token with respect to the weighting value, and modifying the determination software based on the analysis results; and
Tran et al., U.S. 10,997,251 B2, teaches systems and methods for utilizing blockchain and smart contract technology to provide users with wallets and an amount of tokens to permit access to certain shareholder functions such as voting and secure information access, but does not more particularly teach at least receiving a selection of a type of an individual, activating specified software within an active device of the individual, registering the active device with a valid hardware node within a blockchain, associating the hardware node with a plurality of digital tokens, transmitting modified digital tokens comprising digital data associated with a decision, assigning a weighting value to the digital tokens, analyzing via a neural network 
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 9 and 16 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-8 depend from claim 1; claims 10-15 depend from claim 9; and claims 17-20 depend from claim 16, and are also allowable at least based on their dependence from allowable independent claims 1, 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Andrew M. Lyons/Examiner, Art Unit 2191